ORDER
WHEREAS, the above-entitled matter is before this court upon application of the Director of Lawyers Professional Responsibility, and
WHEREAS, it appears to this court that respondent, Robert P. Morin, cannot be found in this state, and
WHEREAS, the Director of Lawyers Professional Responsibility has mailed a copy of the petition for disciplinary action to respondent’s last known address on or about November 9, 1989, and has filed1 an affidavit of mailing with this court on or about November 22, 1989,
NOW, THEREFORE, IT IS ORDERED that respondent Robert P. Morin is hereby suspended from the practice of law in the State of Minnesota from and after the date of this order pending final determination of disciplinary proceedings herein pursuant to Minn.R.Law.Prof.Resp. 12(c)(1).